  Case 3:19-cr-30151-SMY Document 9 Filed 10/31/19 Page 1 of 2 Page ID #10




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                    )
                                             )
               Plaintiff,                    )
                                             )
               vs.                           )       No. 19-CR-30151-SMY
                                             )
DEMTRIUS D. MOORE,                           )
                                             )
               Defendant.                    )


     Amended MOTION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM

       The United States of America, through its attorneys, Steven D. Weinhoeft, United States

Attorney for the Southern District of Illinois, and Alexandria M. Burns, Assistant United States

Attorney, states as follows:

       There is now confined in the Menard Correctional Center, Menard, Illinois, in the custody

of the Warden, Sheriff, or Jailer thereof, the Defendant in the above-entitled case. Said case will

be called for Initial Appearance/Arraignment on the 22nd day of November, 2019, at the hour

of 2:00 p.m. It is necessary to have said Defendant in the Courtroom of the Honorable Mark A.

Beatty, Magistrate Judge of the United States District Court, East St. Louis, Illinois, and in

order to secure the presence of said Defendant, it is necessary that a Writ of Habeas Corpus ad

Prosequendum be issued commanding said Warden, Sheriff, or Jailer to produce said Defendant

in order to procure his presence for the Initial Appearance/Arraignment and all other

proceedings incident thereto.

       WHEREFORE, the United States moves for an order directing the issuance or a Writ of

Habeas Corpus ad Prosequendum out of and under the seal of this Court, directed to said Warden,

Sheriff, or Jailer, commanding him to have and produce the above-named Defendant in said United
  Case 3:19-cr-30151-SMY Document 9 Filed 10/31/19 Page 2 of 2 Page ID #11




States District Court at said time, and then and there to present said Defendant before the Court

and from day to day thereafter as may be necessary; and at the termination of the all proceedings

in this case, to return the Defendant to the custody of said Warden, Sheriff, or Jailer.

       DATED: _________________

                                                      Respectfully submitted,

                                                      STEVEN D. WEINHOEFT
                                                      United States Attorney

                                                      s/Alexandria M. Burns
                                                      ALEXANDRIA M. BURNS
                                                      Assistant United States Attorney
                                                      Nine Executive Drive
                                                      Fairview Heights, IL 62208
                                                      Phone: (618) 628-3700
                                                      E-mail: Alexandria.Burns@usdoj.gov
